Case 1:19-cv-01121-ENV-CLP Document 18 Filed 09/12/19 Page 1 of 1 PageID #: 92
                       SAYID AND ASSOCIATES LLP
                       111 John Street             308 Spring Lane (mailing address)
                       New York, NY 10038          Haworth, NJ 07641
                         Tel: (212) 262-6188, Efax: (917) 463-0890
                             Email: sayidandassoc@aol.com

September 12, 2019


Magistrate MJ Pollack
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


Re: LandStar, Inc. vs. Hubai Chuguan Industry Co., Ltd. and Madison Stock Transfer Inc.
      19-cv-1121


Dear Magistrate Pollak:

       This law firm represents the Defendant Hubai Chuguan Industry Co., Ltd. in the above
referenced lawsuit before your Honor.

       As per your order, my client, Mr. Cong Tang Li was to be deposed by Plaintiff. The
mutually agreed scheduled date was to be on September 9, 2019.

       It is my understanding that unfortunately, my client, Mr. Li, his father-in-law, that lives
with his immediate family, passed and Chinese funeral arrangements were being made.

        My client understands his obligation to the Court and most certainly is looking forward to
testifying and explaining the transactions that took place in 2008 – 2011 by and between
LandStar and Hubai Chuguan.

        My client, however, is respectfully requesting your esteemed Magistrate a brief time
period so Mr. Li may mourn with his extended family.

       Thank you for your consideration.

       Very truly yours,
       M. David Sayid, Esq.

cc.    Jeffrey Fleischmann, Esq.                      Marshal Schictman, Esq.
       Counsel for Plaintiff LandStar, Inc.           Counsel for Nom. Def. Mad.Stock Transfer
       The Law Office of J.Fleischmann PC             Carle Place, NY 11514
       150 Broadway, Suite 900
       New York, NY 10038



.
